Citation Nr: 0940780	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-38 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to an effective date earlier than April 29, 
2003, for the award of service connection for posttraumatic 
stress disorder with major depression.

3.  Entitlement to an effective date earlier than April 29, 
2003, for the award of special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from March 2004 and 
July 2005 rating decisions by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran was scheduled for a Travel Board hearing in 
August 2007; he failed to report to the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a November 2005 VA Form 9, the Veteran requested a hearing 
before the Board at the RO.  He failed to report for such 
hearing in August 2007.  Unfortunately, it appears that 
notice of the August 2007 hearing was not sent to the 
Veteran's correct address.  The last time that the Veteran 
identified his address was in a January 2006 statement; he 
provided an address in Mount Laurel, New Jersey.  In July 
2007 the RO mailed a notice of travel Board hearing to the 
Veteran to an address in Lumberton, New Jersey.  Subsequent 
correspondence from the Board, which was mailed to the 
Lumberton address, was returned for an incorrect address in 
September 2007.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects the Veteran did not receive 
sufficient notice of the scheduled Board hearing in 2007 and 
shows that he desires a hearing, the case must be remanded to 
ensure that a the hearing is rescheduled.  In this regard, 
the RO is requested to confirm the Veteran's last known 
address before mailing subsequent correspondence to him, and 
the Veteran is reminded that he is responsible for promptly 
notifying VA of any address changes

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to confirm the 
Veteran's last known address.  The Board 
points out that his last known permanent 
address is listed in Mount Laurel, New 
Jersey.  The RO is to enlist the aid of 
the Veteran's service representative in 
their efforts to ascertain the Veteran's 
whereabouts.  All efforts to contact the 
Veteran are to be documented and 
associated with the claims folder.  Once 
verified, his current address must be 
clearly identified in his claims folder, 
and updated in VACOLS.

2.  The RO should schedule the Veteran 
for a travel Board hearing at the RO.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and should associate a copy of 
such notice with the claims file.  The RO 
should ensure that the notice of the 
hearing is mailed to the Veteran's last 
known address, which should be documented 
in the claims folder.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


